Case 2:17-cv-02052-MSN-cgc Document 42 Filed 08/19/19 Page 1 of 5                      PageID 616



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION



JOHNNIE F. WILLIAMS, JR.

       Plaintiff,

-vs-                                                  CASE NO.: 2:17-cv-02052-JTD-cgc

CONN APPLIANCES, INC.,

      Defendant.
__________________________/

       PLAINTIFF’S NOTICE OF FILING OF SUPPLEMENTAL AUTHORITY
  IN SUPPORT OF PLAINTIFF’S MOTION TO CONFIRM ARBITRATION AWARD


       Plaintiff, JOHNNIE WILLIAMS, JR., by and through his undersigned counsel, hereby

notifies the Court of the attached supplemental authority: Tonya Erin Stevens v. Conn’s, Inc., Et

Al., 4:16-cv-00309-ALM [Doc. 19], E.D. Texas, August 7, 2019 (See attached Exhibit A) and

Gibbens v. Optumrx, Inc., d/b/a HI HealthInnovations, No. 18-6292, 2019 WL 3074856 (6th Cir.

July 15, 2019) (See attached Exhibit B).


       Earlier this month the Stevens court confirmed an arbitration award against the same

defendant in the matter at hand, Conn Appliances, Inc. Similar to the matter at hand, Defendant

sought to dismiss the motion to confirm the arbitration award for unrelated, though equally as

flawed, reasons. Ultimately, the court found that “In sum, [Conn] chose arbitration, and it must

now live with that choice.” Id., quoting Oxford Health Plans, LLC v. Sutter, 569 U.S. 564, 569

(2013). Much like it did here, the Defendant in Stevens (represented by the same lead counsel)

again threatened the court with an appeal if an order in its favor were not issued: “Conn advises

the Court to “err on the side of caution” and decide against retaining jurisdiction, warning that

                                                 1
Case 2:17-cv-02052-MSN-cgc Document 42 Filed 08/19/19 Page 2 of 5                        PageID 617



“there is no doubt that the parties will eventually be before the Fifth Circuit” otherwise. (Dkt.

#15 at p. 3). Although the Court appreciates Conn’s warnings, the Court is not concerned.”


       In the matter at hand, the Defendant has filed a competing motion to vacate the

arbitration award in the Southern District of Texas which was subsequently dismissed for lack of

personal jurisdiction. Since the competing motion was dismissed, Defendant has filed an appeal

of that decision to the Fifth Circuit Court of Appeals. After filing its appeal to the Fifth Circuit

Court of Appeals, Defendant advised this Court as follows:


       “8. Pursuant to the first to file rule, CAI requests any further ruling from this Court be

       delayed pending the outcome of the appeal to the Fifth Circuit. Any rulings issued by this

       Court during the pendency of the appeal will not only convolute the record, it will

       necessarily be a waste of judicial resources and will not promote judicial efficiency.


       9. Additionally, any such rulings will require CAI to file a separate appeal to the

       Sixth Circuit, thereby burdening all parties with additional—potentially unnecessary—

       motion practice and briefing.”;


Subsequently, Defendant filed a Motion to Dismiss for Lack of Personal Jurisdiction in the

matter at hand [Doc. 29].


       Conn’s is also fighting the confirmation of other unfavorable TCPA arbitration awards in

Matt Larson v. Conn Appliances, Inc., 4:16-cv-00706-Y, N.D. Texas, Veronica Davis vs. Conn

Appliances, Inc., 2:19-mc-00009, W.D. Tenn., and Conn Appliances, Inc. v. Veronica Davis,

4:16-cv-01097, S.D. Texas. It is clear from this onslaught of pleadings and threats of appeals that

the Defendant is using the federal court system to avoid or otherwise delay compliance with

unfavorable, yet completely meritorious, arbitration awards. Considering the Defendant chose to

                                                  2
Case 2:17-cv-02052-MSN-cgc Document 42 Filed 08/19/19 Page 3 of 5                       PageID 618



proceed with these matters in arbitration, it is shocking that it now chooses to challenge any

decision that is unfavorable. The District Court in Stevens noted, “[t]he party that challenges an

arbitration award bears a heavy burden to prove the award should be vacated.” Id., at 5, quoting

Oxford Health Plans, LLC v. Sutter, 569 U.S. 564, 569 (2013).


       Additionally, on July 15, 2019 the Sixth Circuit Court of Appeals issued an opinion in

Gibbons vs. Optumrx, Inc., d/b/a HI Healthinnovations, No. 18-6292, 2019 WL 3074856 (6th

Cir. July 15, 2019). There, the Court held as follows:


       “For this court to find that the arbitrator manifestly disregarded the law, “[a] mere error in

       interpretation or application of the law is insufficient. Rather, the decision must fly in the

       face of clearly established legal precedent.” Jaros, 70 F.3d at 421 (internal citation

       omitted). A claimant meets this standard by showing “(1) the applicable legal principle is

       clearly defined and not subject to reasonable debate; and (2) the arbitrators refused to

       heed that legal principle.” Nationwide Mut. Ins. Co. v. Home Ins. Co., 330 F.3d 843, 847

       (6th Cir. 2003). Hence, “we may set aside the arbitrator’s decision only if, after applying

       ‘clearly established legal precedent, . . . no judge or group of judges could conceivably

       come to the same determination.” Elec. Data Sys. Corp. v. Donelson, 473 F.3d 684, 691

       (6th Cir. 2007) (quoting Jaros, 70 F.3d at 421). “Thus, to find manifest disregard a court

       must find two things: the relevant law must be clearly defined and the arbitrator must

       have consciously chosen not to apply it.” Dawahare v. Spencer, 210 F.3d 666, 669 (6th

       Cir. 2000) (citing M & C Corp. v. Erwin Behr GmbH & Co., 87 F.3d 844, 851 n. 3 (6th

       Cir. 1996)).”




                                                 3
Case 2:17-cv-02052-MSN-cgc Document 42 Filed 08/19/19 Page 4 of 5                      PageID 619



       In the matter at hand, the arbitrator found that the Defendant’s predictive dialer is an

ATDS for purposes of the TCPA. The Defendant argues that the award should be vacated

because “[c]ase law enforces the TCPA’s definition of ATDS as written, and per its plain

statutory language to hold that a device is not an ATDS unless it uses a random or sequential

number generator.” [Doc. 20-1]. This is done to intentionally mislead the court: as the Defendant

and its counsel are well aware, there is a split in authority on the definition of an ATDS, with the

majority of courts across the nation, including the only court to rule on the issue in Tennessee,

finding that a predictive dialer, such as the one used by Defendant, is an automatic telephone

dialing system. See Ammons v. Ally Fin., Inc., No. 3:17-CV-00505, 2018 WL 3134619, (M.D.

Tenn. June 27, 2018). This same position has been repeatedly adopted by the FCC without fail

since 2003 and was further adopted by the Ninth Circuit Court of Appeals in Marks v. Crunch

San Diego, LLC, No. 14-56834, 2018 WL 4495553 (9th Cir. Sept. 20, 2018). While Conn’s

believes that “that Ammons reached an improper conclusion contrary to the TCPA statute and the

greater weight of authority in the United States on the TCPA. Conn Appliances further contends

that Marks reached the correct conclusion that the D.C. Circuit vacated all of the FCC’s orders

and that the statutory text is all that controls now. However, Conn Appliances contends that

Marks, ironically, reached the same inappropriate conclusion the D.C. Circuit overturned. Its

conclusion is well beyond the bounds of the TCPA’s plain language and would make any

computer or cell phone an ATDS.” [Doc 20-1], the Williams arbitrator’s decision that a

predictive dialer, such as Conn’s Noble predictive dialer, certainly does not meet the standard

that “the relevant law must be clearly defined and the arbitrator must have consciously chosen

not to apply it.” Where there is a split in authority, Conn’s has no grounds to vacate the award




                                                 4
Case 2:17-cv-02052-MSN-cgc Document 42 Filed 08/19/19 Page 5 of 5                      PageID 620



when it is simply not in its’ favor, especially when the only case to determine the issue within

this jurisdiction follows the same school of thought as the arbitrator.


       The Plaintiff respectfully asks that the Court take these matters into consideration when

ruling on Plaintiff’s Motion to Confirm the Arbitration Award [Doc. 14] and Plaintiff’s Motion

for Sanctions [Doc. 40].


                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via electronic mail on this 19th day of August, 2019 to: Robert Luskin, Esquire, 3340 Peachtree

Road, NE, Suite 2100, Atlanta, Georgia 30326 (rluskin@gmlj.com); and Christopher Jordan,

Esquire, 700 Milam Street, Suite 2700, Houston, Texas 77002 (cjordan@munsch.com).


                                              Respectfully submitted,


                                              /s/ Frank H. Kerney, III, Esq.
                                              Frank H. Kerney III, Esq.
                                              BPR: 035859
                                              Morgan & Morgan, Tampa, PA
                                              201 N. Franklin St.
                                              Suite 700
                                              Tampa, FL 33602
                                              813-577-4729 (direct)
                                              813-223-5402 (fax)
                                              FKerney@forthepeople.com
                                              MMartinez@forthepeople.com
                                              Counsel for Plaintiff




                                                  5
